Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on March 18, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Claim 18 has been amended as follows:
   18. (Currently Amended)    The computing system of claim 17, wherein the instructions cause the computing system to determine that the application has the file open in a co-authoring mode by:
     attempting to perform an operation with respect to the file that is precluded when the document is open in the application in the co-authoring mode; and 
determining whether the operation is successful.

REASONS FOR ALLOWANCE
6.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Wautier et al., (Publication No. 2014/0358860), teaches cloud services allow a file or a file store to be simultaneously stored and accessed on multiple user devices and the cloud.  A file such as the file (“file1”) may be locally stored in the file system of the user computing device.  The file might also be stored in the cloud’s file service.  The copy of the file at the file service might also be provided by the file service to other applications on other of the user’s devices such as user computing device.  A call is invoked for a file by app 1 118, the sync-engine proceeds to stop syncing the file with the cloud.  Preparatory measures such as applying any outstanding updates to the file communicating with the sync engine at the cloud to indicate that the sync framework is perhaps temporarily relinquishing sync responsibility for the file.
     Next, the prior art of record, Chung et al. (Publication No. 2013/0268491), teaches synchronization stall data in the telemetry data set may describe a synchronization stall that has occurred during the synchronization of the local file and the matching file along with any stall log data taken at the time of the synchronization stall.  If the cloud server recognizes a synchronization stall during a synchronization of the local file and the matching file.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “a synchronization engine to synchronize first and second versions of a file, the first version being stored on a first storage system and the second version being stored on a second storage system; receive a backoff indicator corresponding to the file; based on the backoff indicator, instruct the synchronization engine to backoff synchronizing changes to the file, and allow the changes to the 
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Kim (Publication No. 2014/0297586) teaches a device and method for cloud file management; and 
b.  Choi et al. (Publication No. 2013/0227085) teaches terminal and method for using cloud services.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 27, 2021